DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 7-12 are pending.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
It is noted that Applicant’s specification includes two “background” sections (g), and a detailed description (j) that precedes descriptions of the drawings (i) and a summary (h).
The disclosure is objected to because of the following informalities: 
The specification does not include page numbers. The pages of the specification including claims and abstract must be numbered consecutively. See 37 C.F.R. 1.52(b)(5).
In the paragraph, “The rectangle charcoal,” “grill” (two instances) appears to be a misspelling of “grille.” See, for example, the last line of paragraph, “EXAMPLE.”
The last page of the specification includes extraneous text (“REMARK Contains no new matter”).
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 2 uses reference characters but does not use lead lines to indicate the structures associated with the reference characters. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. See 37 C.F.R. 1.84(q)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “X” in Figures 1 and 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 7-10 and 12 are objected to because of the following informalities:  
Claim 7: Applicant is respectfully advised to conclude the preamble with a comma rather than a semicolon, as in claims 8-11.
Claim 8: Applicant is respectfully advised to amend “wherein air is designed to flow” to “wherein the filter apparatus is designed to direct a flow of air” or similar to clarify that the design is a design of the filter apparatus and not air.
Claim 9: Applicant is respectfully advised to amend “wherein loose activated charcoal” to “wherein the loose activated charcoal” to acknowledge the antecedent of claim 1. Applicant is respectfully advised to amend “a HVAC ventilation system” to “an HVAC ventilation system” to improve readability.
Claim 10: Applicant is respectfully advised to amend “the filter” (line 3) to “the filter apparatus” as in the other claims. Applicant is respectfully advised to amend the claim as the claim does not appear to be grammatically structured to comply with the requirement that claims be in the form of a sentence, e.g., “whereby suspended activated charcoal is adapted.” See MPEP 608.01(m). Applicant is respectfully advised to amend “whereby suspended activated charcoal” to “whereby the suspended activated charcoal” to acknowledge the antecedent in claim 9, line 2.
Claim 12: Applicant is respectfully advised to amend the claim as the claim does not appear to be grammatically structured to comply with the requirement that claims be in the form of a single sentence. See MPEP 608.01(m). 
37 CFR 1.75(i) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. The examiner kindly requests that Applicant amend the claim appropriately. 
Applicant is respectfully advised to amend “such that activated charcoal is suspended,” “of ventilation air current,” and “and top” to “such that the activated charcoal is suspended,” “of a ventilation air current,” and “and a screen top” respectively.
In lines 1-2, Applicant is respectfully advised to amend “providing a filter structure that can be rectangle” to “providing a filter structure that can be rectangular.”
Applicant is respectfully advised to amend “a HVAC ventilation system” to “an HVAC ventilation system” to improve readability.
The last page of the claims contains extraneous text (“Remarks”). The claim or claims must commence on a separate sheet or electronic page and any sheet including a claim or portion of a claim may not contain any other parts of the application or other material (37 CFR 1.75(h)).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8: The claim recites, “wherein the mesh structure has an air entry side at a bottom . . . wherein air is designed to flow through screens or mesh.” It is unclear if “screens or mesh” is a part of the “air permeable mesh structure” (claim 7) or if the “screens or mesh” is an additional feature. For the purposes of examination only, the “screens or mesh” will be interpreted to be a part of the “air permeable mesh structure.” Suggested text is as follows: “wherein the filter apparatus comprises a bottom air entry side comprising screens or a mesh . . .,” noting the phrase “the bottom of the filter apparatus” in the last line.
Claim 9: The claim recites, “the bottom of the mesh structure.” There is insufficient antecedent basis for this limitation. For the purposes of examination only, the claim will be interpreted to depend from claim 8, which provides an antecedent. 
Claim 12: In line 2, the claim recites, “or any other shape type.” The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. See MPEP 2173.05(b) (III)(E).
The claim recites, “the activated charcoal” (line 3), “the air column” (lines 3-4), “the charcoal air filter” (line 6), and “the mesh box structure” (line 10). These limitations lack sufficient antecedent basis. For the purposes of examination only, these limitations will be interpreted as using articles consistent with a first recitation, e.g., “an activated charcoal.”
The claim recites, “a loose activated carbon layer” (line 4). The relationship of this claim element to “the activated charcoal” (line 3) is unclear. For the purposes of examination only and in view of Fig. 2, these elements will be interpreted as the same structure.
In line 5, “The filter bed filtering odors and gases” is narrative and indefinite (e.g., there is no antecedent for this phrase). For the purposes of examination only, the claim will be interpreted as reciting, “a loose activated carbon layer forming a filter bed,[[.]] wherein the filter bed is configured for filtering odors and gases . . .”
The claim recites, “A method . . . comprising the steps of providing a filter structure . . . The filter bed filtering odors and gases, a dust filter sealing a surface of an air inlet, opening a bottom grill door, placing the charcoal air filter on top of the dust filter prior to operating a HVAC system, positioning the charcoal air filter such that activated charcoal is suspended in the air column during operation by upward airflow of ventilation air current, incoming air flowing through openings in a screen bottom and top of the mesh box structure purifying air flowing there through.” These limitations are indefinite for the following reasons:
The construction of the claim makes it unclear what limitations are text indicating “the steps” since “The filter bed filtering” is a new sentence, it is unclear if “incoming air flowing” is considered a part of the “positioning” step, and it is unclear if it is the positioning or some other action that causes the “incoming air flowing.” For the purposes of examination only, “incoming air flowing through openings” will be interpreted as a step, recited as, “and flowing an incoming air . . . thereby purifying the air flowing therethrough,” or similar.
If the claim is to be understood as reciting a sequence of steps, it is unclear how, if “a dust filter sealing a surface of an air inlet” is in place, one could “opening a bottom grill door” and [place] “the charcoal air filter on top of the dust filter,” e.g., it is unclear how, from accessing a filter structure bottom, one can place a charcoal air filter on top of a dust filter that seals a surface of an air inlet, so it is unclear what the intended chronological sequence of the steps is. Since the specification indicates a sequence, in the direction of incoming air, an air inlet, a dust filter element, and an activated charcoal mesh air purifier (para. “The filter operates”), the placing of the charcoal air filter on the dust filter will be interpreted as occurring before placing the dust filter to seal a surface of an air inlet.
It is unclear if “a screen bottom” (line 9) is the same structure as the “mesh structure” (line 4) or the “bottom grill door” (line 6). For the purposes of examination only, these will be interpreted as the same structure.

Claim Interpretation
The preamble of claim 7 recites an “air activated charcoal filter apparatus.” In this phrase “air” is interpreted to relate to “filter” and “activated” is interpreted to relate to “charcoal,” so that the charcoal is not interpreted as “air activated” (i.e., charcoal activated by or with exposure to air) in view of the specification (e.g., para. “A vacuum caused”: “activated charcoal air purifier element”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shanks et al. (US 6,321,637 B1, hereinafter “Shanks”) in view of Shaikh et al. (US 2020/0033236 A1, hereinafter “Shaikh”) and Tarifi (US 2013/0142692 A1). 
Regarding claim 7, Shanks discloses a filter module for use with a room air-purifying system (Abstract; Fig. 1) using a granular charcoal sorbent material (col. 5, lines 2-3, 7-8, 9-10) for use in homes and commercial settings (col. 1, lines 9-10) (i.e., an air charcoal filter apparatus for home or business) comprising a sorbent material filter 22 comprising an encasement 24 containing a granular sorbent material 26 (col. 4, line 64; col. 5, lines 3-5) (i.e., an air permeable structure having a cavity), the sorbent material being in granular form and maintained in the encasement, which is relatively rigid (col. 5, lines 18-20) through which air flows (col. 5, lines 55-56) (i.e., comprising an air permeable mesh structure having a cavity, wherein loose charcoal is located in a bed inside the cavity). 
However, Shanks does not explicitly disclose (i) activated charcoal; or (ii) a mesh structure.
Regarding (i), Shaikh discloses a device using a sorbent for capturing airborne VOC or SVOC ([0009]), wherein the sorbent is employed as a loose powder ([0130]). Shaikh teaches that an industry standard sorbent media is activated charcoal ([0177]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the module of Shanks by providing (i) activated charcoal as taught by Shaikh because (1) Shanks teaches a charcoal sorbent (Shanks, col. 5, line 7), and (2) activated charcoal was an industry standard sorbent media (Shaikh, [0177]).
Regarding (ii), Tarifi discloses an air purification apparatus ([0005]) comprising an activated carbon filter (ACF) 18 (Fig. 1; [0007], [0019]). Tarifi teaches that loose activated carbon media can be contained within a mesh screen housing ([0019]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the module of Shanks in view of Shaikh by providing (ii) a mesh structure as taught by Tarifi because (1) Shanks teaches a rigid encasement but does not further specify its construction (Shanks, col. 5, lines 19-20), and (2) a mesh screen housing can be used to contain a loose activated carbon media (Tarifi, [0019]).

Regarding claim 8, Shanks teaches an air inlet 30 at a grille 16 (Fig. 2; col. 6, line 6) (i.e., an air entry side at a bottom), and outlet ports 32 and 34 at a top of a filter housing 14 (col. 5, lines 40-42) (i.e., an air exit side at a top), so in the embodiment of Shanks in view of Shaikh and Tarifi, it would have been prima facie obvious to provide a mesh structure that has an air entry side at a bottom and an air exit side at a top wherein air is designed to flow through mesh from upward directed air through the bottom of the filter apparatus. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shanks in view of Shaikh and Tarifi, as applied to claim 7 above, and further in view of Moulton et al. (US 2018/0333672 A1, hereinafter “Moulton”).
Shanks in view of Shaikh and Tarifi does not explicitly disclose that loose activated charcoal within the bed of the mesh structure is suspended or levitates in an air column created by a vacuum from an air chamber of a HVAC ventilation system or by a fan pointing upward into the bottom of the mesh structure. 
Moulton discloses a filter (claim 15) for removing airborne molecular contaminants (claim 16) using granular activated carbons ([0051]). Moulton teaches that such a filter can be used in an airflow passage or duct, as in an HVAC system ([0056]). Moulton teaches a filter assembly 1 that includes an array 2 of cells 4 (Fig. 1; [0042]) containing filter media particles 24 that become suspended in the flow of the fluid ([0043]) (i.e., an air column; a vacuum), so that a constant circulation of media particles suspended by the fluid flow within the individual cells allows for highly efficient fluid-to-particle surface contact ([0016]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the module of Shanks in view of Shaikh and Tarifi by providing loose activated charcoal within the bed of the mesh structure that is suspended or levitates in an air column created by a vacuum from an air chamber of an HVAC ventilation system as taught by Moulton because (1) Shanks teaches that air is moved through the module using a blower unit (i.e., an air chamber) or fan 60 (Shanks, col. 6, lines 40-42), (2) the operation of the blower of the filter module of Shanks in view of Shaikh and Tarifi to cause loose activated charcoal to be suspended or levitate is regarded as a method of operating the module, and it is noted that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art (MPEP 2114 (II)), (3) the suspending of filter media particles in a flow of the fluid allows for highly efficient fluid-to-particle surface contact (Moulton, [0016], [0043]), and (4) such a filter module can be disposed in the duct of an HVAC system (Moulton, [0056]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shanks in view of Shaikh, Tarifi, and Moulton, as applied to claim 6 above, and as evidenced by Kim et al. (KR200244008Y1, hereinafter “Kim”) and Niemeyer et al. (US 2013/0038470 A1, hereinafter “Niemeyer”).
Shanks in view of Shaikh, Tarifi, and Moulton teaches an activated charcoal sorbent (Shaikh, [0177]), and activated carbon was known in the art to absorb volatile organic compounds (VOCs) (i.e., air borne chemical contaminants), odors, and cigarette smoke, as evidenced by Kim ([0024]), wherein common household cleaners were known to release VOCs, as evidenced by Niemeyer ([0073]), so the skilled practitioner of Shanks in view of Shaikh, Tarifi, and Moulton would have expected an activated charcoal sorbent to capture air borne chemical contaminants, house hold cleaners, smoke and other odors from air flowing through the module. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shanks in view of Shaikh and Tarifi, as applied to claim 7 above, and further in view of Lori et al. (EP0875278A1, hereinafter “Lori”).
Shanks in view of Shaikh and Tarifi does not explicitly disclose a mesh structure that is constructed with glue.
Lori discloses an air filter (col. 1, line 4; col. 2, line 13) that uses active carbon to adsorb gas and vapor (col. 1, lines 19-21). Lori teaches containers 2 (Fig.; col. 2, lines 55-56) with a slotted bottom wall 2a (col. 3, line 1) (i.e., a mesh structure) and holding active carbon granules 3 (col. 2, line 56), wherein a filtering fabric 1 (col. 2, lines 54-55), wherein the containers are glued in regular order (col. 2, lines 7-9, 55-57) so that it is impossible for the active carbons to spill accidentally (col. 2, lines 9-11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the module of Shanks in view of Shaikh and Tarifi by providing a mesh structure that is constructed with glue as taught by Lori because such an arrangement can make it impossible for the active carbons to spill accidentally (Lori, col. 2, lines 9-11).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shanks in view of Shaikh, Tarifi, Park et al. (KR101723139B1, hereinafter “Park”), and Moulton.
Shanks discloses a method of installing a commercial air-purifying system (col. 3, line 45) and its operation in which a blower module draws air into a filter module (col. 3, lines 57-58) (i.e., a method of vacuum fed filtration) comprising the steps of:
providing a rectangular housing 14 (Fig. 1; col. 4, lines 18-19) (i.e., providing a filter structure that can be rectangular) comprising an encasement 24 of a sorbent material filter 22 containing a granular sorbent material 26 such that gaseous contaminants and odor are adsorbed thereon (col. 4, line 64; col. 5, lines 3-5), the encasement being a relatively rigid structure for maintaining the sorbent material (col. 5, lines 18-20) through which air flows (col. 5, lines 55-56) (i.e., that causes the activated charcoal to attach to contaminants in the air column by a structure being filled with a loose carbon layer forming a filter bed; the filter bed filtering odors and gases – noting that the air within the housing can be regarded as an air column), wherein the filter module further comprises a pre-filter 18 (col. 4, line 39) and a primary particulate filter 20 (col. 4, line 50) with a size corresponding to a size of the housing (col. 4, lines 25-27) at an air inlet 30 at a grille 16 (Figs. 1, 2; col. 6, line 6) (i.e., collectively, a dust filter a dust filter sealing a surface of an air inlet; opening a bottom grille; placing the charcoal air filter on top of the dust filter prior to operating); and
drawing airflow through the filter module (col. 5, lines 55-56) from the air inlet 30 and grille 16 (Fig. 2; col. 6, line 6) and through outlet ports 32 and 34 at a top of a filter housing 14 (col. 5, lines 40-42) to release cleansed air (col. 8, lines 38-39) (i.e., incoming air flowing through openings in a screen bottom and top of a box structure purifying air flowing there through). 
Further regarding the limitations of “a dust filter sealing a surface of an air inlet,” the grille 16 is interpreted as analogous to the claimed bottom grill door, so the filters 18+20 are regarded as sealing a surface of air inlet 30 to the same extent that the claimed dust filter seals a surface of the claimed air inlet.
However, Shanks does not explicitly disclose (i) activated charcoal/carbon; (ii) a mesh structure; (iii) a bottom grille door; (iv) operating an HVAC system; (v) positioning the charcoal air filter such that activated charcoal is suspended in the air column during operation by upward airflow of ventilation air current; or (vi) a screen top of a mesh box structure.
Regarding (i), Shaikh discloses a device using a sorbent for capturing airborne VOC or SVOC ([0009]), wherein the sorbent is employed as a loose powder ([0130]). Shaikh teaches that an industry standard sorbent media is activated charcoal ([0177]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shanks by providing (i) activated charcoal/carbon as taught by Shaikh because (1) Shanks teaches a charcoal sorbent (Shanks, col. 5, line 7), and (2) activated charcoal was an industry standard sorbent media (Shaikh, [0177]).
Regarding (ii) and (vi), Tarifi discloses an air purification apparatus ([0005]) comprising an activated carbon filter (ACF) 18 (Fig. 1; [0007], [0019]). Tarifi teaches that loose activated carbon media can be contained within a mesh screen housing ([0019]). 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shanks in view of Shaikh by providing (ii) a mesh structure, and (vi) a screen top of a mesh box structure as taught by Tarifi because (1) Shanks teaches a rigid encasement but does not further specify its construction (Shanks, col. 5, lines 19-20), and (2) a mesh screen housing can be used to contain a loose activated carbon media (Tarifi, [0019]).
Regarding (iii), Park discloses a ceiling-mounted air purifier (Abstract) that includes a purification filter 431 (i.e., a dust filter) and a deodorizing filter 433 (Fig. 3; [0041]). Park teaches a door panel 30 (Fig. 2; [0032]) at an intake port 31 (Fig. 3; [0036]). Park teaches that a ceiling-mounted air purifier with a door facilitates installation and maintenance ([0016]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Shanks in view of Shaikh and Tarifi by providing (iii) a bottom grille door as taught by Park because (1) Shanks discloses a ceiling-mounted filter module (Shanks, claim 31) comprising a dust filter (Shanks, col. 4, lines 39, 50) and a deodorizing filter (Shanks, col. 4, lines 65-66), and (2) a ceiling-mounted filter comprising a door can facilitate installation and maintenance (Park, [0032], [0016]).
Regarding (iv) and (v), Moulton discloses a filter (claim 15) for removing airborne molecular contaminants (claim 16) using granular activated carbons ([0051]). Moulton teaches that such a filter can be used in an airflow passage or duct, as in an HVAC system ([0056]). Moulton teaches a filter assembly 1 that includes an array 2 of cells 4 (Fig. 1; [0042]) containing filter media particles 24 that become suspended in the flow of the fluid ([0043]), so that a constant circulation of media particles suspended by the fluid flow within the individual cells allows for highly efficient fluid-to-particle surface contact ([0016]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the module of Shanks in view of Shaikh, Tarifi, and Park by (iv) operating an HVAC system; and (v) positioning the charcoal air filter such that activated charcoal is suspended in the air column during operation by upward airflow of ventilation air current as taught by Moulton because (1) the suspending of filter media particles in a flow of the fluid allows for highly efficient fluid-to-particle surface contact (Moulton, [0016], [0043]), and (2) such a filter module can be disposed in the duct of an HVAC system (Moulton, [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL E GITMAN whose telephone number is (571)272-7934. The examiner can normally be reached M-Th 7:15-5:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-3471. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772